Citation Nr: 0729508	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-20 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for post- traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a neck disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In August 2004, the Board reopened the issues of entitlement 
to service connection of a bilateral shoulder disability and 
PTSD, and remanded the appeal for further development on 
these issues as well as the claim of entitlement to service 
connection for a neck disorder.

The Board's August 2004 remand noted that on appeal the 
veteran had raised the issue of entitlement to special 
monthly compensation based on a need for aid and attendance, 
and housebound benefits.  As this issue was not currently 
developed or certified for appellate review, it was referred 
to the RO for appropriate action.  To date, such action has 
not been undertaken.  Accordingly, this issue is once again 
referred to the RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.




FINDINGS OF FACT

1.  The evidence preponderates against finding that a 
bilateral shoulder disability is related to service, and 
there is no competent evidence of compensably disabling 
arthritis of the right or left shoulders within a year of 
separation from active duty.

2.  The evidence preponderates against finding that a neck 
disorder is related to service, and there is no competent 
evidence of compensably disabling arthritis of the neck 
within a year of separation from active duty.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred or 
aggravated in service, and arthritis of the shoulders may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  A neck disorder was not incurred or aggravated in 
service, and arthritis of the neck may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
bilateral shoulder and neck disorders.  The RO has denied 
service connection for these claims because it found that 
bilateral shoulder and neck disorder are unrelated to the 
veteran's military service.  The Board agrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service medical records document several complaints of left 
or right shoulder pain and limitation of motion.  Recorded 
diagnoses include probable contusion and tender coracoid 
process of the right shoulder in November 1977, and probable 
muscular strain of the left shoulder in February 1990.  There 
is also service medical evidence of the reduction mammoplasty 
the veteran sought for her excessively large breasts, which 
she stated had caused upper back and shoulder pain.  The 
veteran's separation medical examination in April 1992 notes 
a history of head injury, arthritis, and painful or "trick" 
shoulder.  The appellant elaborated that she had been hit in 
the head three times and had sustained a left shoulder injury 
as well.  There is no specific inservice evidence of a neck 
injury but the complaints of upper back and shoulder pain 
complained are noted.  

Postservice, there is no evidence of arthritis of the neck or 
of either shoulder within one year of separation from service 
in June 1992.

The veteran was afforded a VA examination in November 2005 to 
determine the etiology of her bilateral shoulder disability 
and neck disorder.  The claims file was reviewed.  Following 
the examination the examiner diagnosed severe right shoulder 
rotator cuff pathology, subacromial spurs bilaterally, a left 
shoulder supraspinatus tear, tendon tears, and cervical 
degenerative disc disease.  

Significantly, the examiner found no evidence of compensable 
disability due to arthritis involving either shoulder or the 
neck within one year of discharge from active duty.  
Furthermore, the examiner opined that it was less likely than 
not that the veteran's bilateral shoulder and neck disorders 
were related to military service.  As to the veteran's 
inservice left shoulder injury and her claim that pre-
surgical mammary size caused cervical and shoulder problems, 
the examiner specifically opined that these were unlikely 
causation factors for her claimed disorders.  There is no 
contrary medical opinion of record.

In light of the foregoing, the Board finds that the 
preponderance of the competent evidence of record is against 
finding entitlement to service connection for a bilateral 
shoulder disability and a neck disorder.  As such, the 
benefit sought on appeal is denied.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303.

In reaching these decisions the Board considered the 
appellant's personal opinion that these disorders are related 
to her military service.  The appellant, however, as a lay 
person untrained in the field of medicine is not competent to 
offer an opinion addressing the etiology of her disabilities.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in March 2005 and 
April 2006 correspondence of the information and evidence 
needed to substantiate and complete the claim.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in her possession.  While the appellant 
may not have received full notice prior to the initial 
decision, after sufficient notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

ORDER

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a neck disorder is 
denied.


REMAND

Service medical records located in Volume 1, Envelope 1 of 
the claims files include a June 25, 1982 medical statement 
signed by a U.S. Navy physician.  This document states that 
the veteran was seen in the emergency room on June 19, 1982, 
with complaints of injuries allegedly received when she was 
assaulted by three males in Mons, Belgium.  Resulting 
complaints and treatment on this date and on June 22, 1982 
pertained to tenderness on deep deflection of the stomach, 
minor abrasions of the left knee, sprained right ankle, and 
bruises around the left eye, on the left chin, and triceps-
the bruises having become evident since June 19.  She had 
also had swelling of the left elbow since June 19.  

The Board finds that the aforementioned medical statement 
verifies the occurrence of an inservice stressor.  No other 
stressor has been verified.  The veteran has alleged, albeit 
without precision as to exact date or date ranges, the 
occurrence of personal assaults bearing a factual resemblance 
to that discussed above.  The Board also notes that the 
veteran has a current diagnosis for PTSD.  A remand therefore 
is required to determine the etiology of the veteran's PTSD 
and, specifically, whether the aforementioned verified 
stressor alone is related to any current PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant 
for an examination by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders, to determine the nature 
and etiology of any psychiatric disorder 
present.  The appellant's claims files 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
reported in detail.  If PTSD is 
diagnosed, the examiner must identify the 
independently verified stressor that was 
relied upon to support a diagnosis of 
PTSD.  If PTSD is diagnosed the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance), that the 
disorder is related to service.  The 
examiner must specifically address the 
June 1982 statement discussed above, and 
opine whether it is at least as likely as 
not that the events described therein, 
standing alone, are a stressor related to 
any current disability due to PTSD.  The 
diagnosis of PTSD should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the Diagnostic and 
Statistical Manual of Mental Disorders, 
46 (4th ed. 1994) (DSM-IV).  A complete 
rationale should be provided for any 
opinion offered.  

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the appellant with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, then 
such development must be undertaken by 
VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159.

4.  Thereafter, the RO must readjudicate 
the issue.  The RO is advised that it is 
to make any determination based on the 
laws and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duty to 
assist the appellant and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  If the 
appellant fails to show for any scheduled 
VA examination evidence of that failure 
must be added to the claims file, and the 
SSOC must cite to 38 C.F.R. § 3.655 
(2006).  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


